IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                     STATE V. SCHADEMANN


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                V.

                                JARED SCHADEMAN, APPELLANT.


                            Filed February 12, 2019.   No. A-18-359.


        Appeal from the District Court for Douglas County, MARLON A. POLK, Judge, on appeal
thereto from the County Court for Douglas County, SHERYL M. LOHAUS, Judge. Judgment of
District Court affirmed.
       Thomas C. Riley, Douglas County Public Defender, and Natalie M. Andrews for appellant.
       No appearance for appellee.


       RIEDMANN, BISHOP, and WELCH, Judges.
       WELCH, Judge.
                                       INTRODUCTION
        Jared Schademann appeals his conviction for disturbing the peace. Schademann sought out
the victim at her boutique, made an unwelcome pitch to her about joining him in a business venture
unrelated to her boutique, asked her personal questions, and revealed personal details he knew
about her and her family. He contends that his speech was protected under the First Amendment
and that not allowing him to cross-examine the victim about the public availability of the personal
information he learned about the victim and shared with her was reversible error. We affirm.
                                   STATEMENT OF FACTS
      In early January 2017, the victim was working at her boutique clothing store and
encountered Schademann speaking with her employees. She recognized him because, on a



                                               -1-
previous occasion, Schademann had come into the boutique, talked a lot about real estate, how he
had a lot of money, asked if he could get a discount for buying 100 gift cards, and stayed more
than 30 minutes past the store’s closing time. During the January 2017 encounter, due to his
disruption of her employees, the victim came out of her back office and approached Schademann
in order to protect her employees. After approaching Schademann, the victim testified that
Schademann began to speak to her about property that he owned and developments he was doing.
He told the victim that he wanted her to help decorate new developments and told her that she had
a beautiful apartment despite the fact that the victim had no preexisting relationship with
Schademann. She testified that Schademann told her she would get a blank check to decorate for
him and then he would list the properties on Airbnb, which is an online lodging reservation website
where users can rent, rate, and review properties from property owners for short-term lodging in
locations worldwide. When the victim tried to end the conversation, Schademann asked her
questions that became more personal. He provided the victim with a property address he claimed
he wanted to buy which was the address of her ex-husband’s home, Schademann referred to her
ex-husband by name, and asked if the individual was her ex-husband. He then referred to the
victim’s daughter by name and asked if the victim’s daughter lived with the victim’s ex-husband
at the address.
         The victim found the display of personal knowledge about her to be threatening, alarming,
and scary. She tried to be curt but professional in getting Schademann to leave the boutique, but
he would not oblige. She testified that the more she tried to end the conversation and get him to
leave, the more personal his questions became. After multiple attempts to end the conversation,
the victim finally demanded that Schademann leave telling him “You have to go.” The victim
testified that Schademann did not appear happy to leave, he seemed “manic” and “erratic,” “was
pointing at [her] with a finger” and “getting really close” to her. The victim testified that she did
not have a preexisting personal relationship with Schademann, had not told him who she had been
married to, where she lived, or that she had a daughter.
         After Schademann left the boutique, the victim locked the door, and called the police. A
short time later, Schademann returned but, when he could not gain access to the boutique because
of the locked door, he stomped off to his car. Following Schademann’s departure, the police arrived
and explained to the victim that she should draw up a “ban and bar” notice and serve it upon
Schademann. The victim testified that both she and her employees were extremely upset following
these incidents.
         Schademann returned that evening near closing time claiming he wanted to retrieve some
tampons he had donated earlier that day to a charity drive hosted by the victim’s boutique. The
victim tried to give Schademann the “ban and bar” she had prepared, but he refused to take it. The
victim called 911 and followed Schademann out of the store, crying and attempting to give him
the “ban and bar” notice, believing that for it to be in effective, he needed to take it. The victim
told Schademann she did not want him to come back and to take the “ban and bar,” to which he
responded that “It’s a free country I’ll do what I want” and continued ranting at the victim. Police
eventually found Schademann and the victim about six blocks away from the boutique, and
arrested Schademann. Officer Robert Dellutri, one of the officers who responded to the call,
observed the victim with tears in her eyes and at a loss for words. Dellutri testified that, during his
interactions with Schademann, Schademann stated that “he was able to buy the whole block” and


                                                 -2-
that “he knew where . . . she [the victim] lives.” He further testified that Schademann made
comments about the victim’s children, finances, and the victim’s ex-husband during the course of
the arrest.
         Schademann was charged with three counts of disturbing the peace. See Neb. Rev. Stat.
§ 28-1322 (Reissue 2016). A bench trial was held in July 2017 in the Douglas County Court.
During the trial, Schademann’s counsel attempted to inquire about the victim’s use of social media
as it related to the source of Schademann’s knowledge of the victim’s personal matters. The
victim’s counsel objected to the question on the basis of relevancy which objection was sustained.
In his offer of proof, Schademann claimed that the victim’s social media accounts would explain
how someone could discover the information that he learned about the victim before talking to her.
         Schademann did not present any evidence in his defense. Instead, he argued that the facts
presented by the State were not a violation of § 28-1322 and that his conduct was protected under
the Free Speech Clause of the First Amendment to the U.S. Constitution. The county court found
Schademann guilty of all three counts of disturbing the peace and sentenced him to 2 years’
probation on count one and $100 fines for counts two and three.
         Schademann appealed to the Douglas County District Court which overturned his
convictions on counts two and three. The district court further found that the sentence of 2 years’
probation on count one was excessive and reduced the term to 1 year of probation. The district
court also found that the county court erred in not allowing Schademann to cross-examine the
victim regarding her social media use, but that the error was not prejudicial. Schademann appeals
to this court represented by the same counsel as represented him in the county court and the district
court.
                                   ASSIGNMENTS OF ERROR
        Schademann contends that the offense for which he was convicted is protected by the Free
Speech Clause of the First Amendment to the U.S. Constitution. He also contends that the district
court committed reversible error in finding harmless error from the county court’s refusal to allow
him to cross-examine the victim about personal information she published on her social media
accounts.
                                    STANDARD OF REVIEW
        Whether speech that leads to a criminal conviction is protected by the First Amendment is
a question of law. State v. Drahota, 280 Neb. 627, 788 N.W.2d 796 (2010).
        In reviewing a criminal conviction for a sufficiency of the evidence claim, whether the
evidence is direct, circumstantial, or a combination thereof, the standard is the same: An appellate
court does not resolve conflicts in the evidence, pass on the credibility of witnesses, or reweigh
the evidence; such matters are for the finder of fact. State v. Tucker, 301 Neb. 856, 920 N.W.2d
680 (2018); State v. Wells, 300 Neb. 296, 912 N.W.2d 896 (2018). The relevant question for an
appellate court is whether, after viewing the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt. State v. Tucker, supra; State v. Wells, supra.
        When the Nebraska Evidence Rules commit the evidentiary question at issue to the
discretion of the trial court, we review the admissibility of evidence for an abuse of discretion.


                                                -3-
State v. Johnson, 290 Neb. 862, 862 N.W.2d 757 (2015). A trial court exercises its discretion in
determining whether evidence is relevant and whether its prejudicial effect substantially outweighs
its probative value. Id.
                                             ANALYSIS
                                            FREE SPEECH
         At issue here is Schademann’s remaining conviction for one count of disturbing the peace
in violation of § 28-1322. Schademann first assigns as error and argues that the evidence presented
at trial lacks the probative value to sustain a guilty verdict of the offense of disturbing the peace
because his conduct here was protected speech under the First Amendment.
         Section 28-1322 states that “[a]ny person who shall intentionally disturb the peace and
quiet of any person, family, or neighborhood commits the offense of disturbing the peace.” The
Nebraska Supreme Court defined the offense of disturbing the peace in State v. Broadstone, 233
Neb. 595, 447 N.W.2d 30 (1989). In doing so, it held:
                 In State v. Coomes, 170 Neb. 298, 301-02, 102 N.W.2d 454, 457 (1960), we said:
                 “A breach of the peace is a violation of public order. It is the same as disturbing the
         peace. The definition of breach of the peace is broad enough to include the offense of
         disturbing the peace; it signifies the offense of disturbing the public peace or tranquility
         enjoyed by the citizens of a community. [Citations omitted.]
                 “Breach of the peace is a common law offense. The term ‘breach of the peace’ is
         generic and includes all violations of public peace, order, decorum, or acts tending to the
         disturbance thereof.”
                 In State v. Sukovaty, 178 Neb. 779, 135 N.W.2d 467 (1965), the defendant was
         charged with disturbing the peace by publicly cursing, swearing, and using profane,
         obscene, indecent, abusive, and offensive language against the complaining witness. The
         evidence showed that the defendant failed to leave after being requested to do so and used
         profane and abusive language against the complaining witness and disturbed his peace and
         quiet by disorderly conduct. In affirming the conviction, we approved a definition of
         disorderly conduct as any act which tends to breach the peace or disturb those who see or
         hear it, and a definition of peace, as used in this phrase, as the tranquility enjoyed by
         members of a community where good order reigns.

State v. Broadstone, 233 Neb. at 599-600, 447 N.W.2d at 33-34.
        Broadstone involved a defendant who was convicted of disturbing the peace for using foul
language and banging a stick against a pole within the hearing distance of children who were
leaving school and walking by his location. In Broadstone, as here, the defendant argued that the
incident involved language which was protected speech under his right to freedom of speech under
the 1st and 14th Amendments to the U.S. Constitution. In rejecting that argument, the Nebraska
Supreme Court stated:
        Chaplinsky v. New Hampshire, 315 U.S. 568, 62 S. Ct. 766, 86 L. Ed. 1031 (1942), defines
        language that tends to incite assault or other immediate breach of the peace as “fighting”
        words, which are not constitutionally protected forms of speech. In the Chaplinsky case the
        Court said at 571-72: “There are certain well-defined and narrowly limited classes of


                                                 -4-
       speech, the prevention and punishment of which have never been thought to raise any
       Constitutional problem. These include the lewd and obscene, the profane, the libelous, and
       the insulting or ‘fighting’ words--those which by their very utterance inflict injury or tend
       to incite an immediate breach of the peace. It has been well observed that such utterances
       are no essential part of any exposition of ideas, and are of such slight social value as a step
       to truth that any benefit that may be derived from them is clearly outweighed by the social
       interest in order and morality. ‘Resort to epithets or personal abuse is not in any proper
       sense communication of information or opinion safeguarded by the Constitution, and its
       punishment as a criminal act would raise no question under that instrument.’ Cantwell v.
       Connecticut, 310 U.S. 296, 309-310.”
               In Cantwell v. Connecticut, 310 U.S. 296, 308-10, 60 S. Ct. 900, 84 L. Ed. 1213
       (1940), the Court said:
               “The offense known as breach of the peace embraces a great variety of conduct
       destroying or menacing public order and tranquility. It includes not only violent acts but
       acts and words likely to produce violence in others. . . .
               ....
               “. . . One may, however, be guilty of the offense if he commit acts or make
       statements likely to provoke violence and disturbance of good order, even though no such
       eventuality be intended. Decisions to this effect are many, but examination discloses that,
       in practically all, the provocative language which was held to amount to a breach of the
       peace consisted of profane, indecent, or abusive remarks directed to the person of the
       hearer. Resort to epithets or personal abuse is not in any proper sense communication of
       information or opinion safeguarded by the Constitution, and its punishment as a criminal
       act would raise no question under that instrument.”

State v. Broadstone, 233 Neb. at 600-01, 447 N.W.2d at 34.
        Schademann notes that the Nebraska Supreme Court clarified its holding in Broadstone in
State v. Drahota, 280 Neb. 627, 788 N.W.2d 796 (2010). Schademann argues that, in Drahota, the
Nebraska Supreme Court indicated that the U.S. Supreme Court appeared to retreat from the
“inflict injury” portion of the definition of “fighting words” whose use can result in criminal
punishment. Schademann cites and argues the Nebraska Supreme Court’s holding in Drahota, that
is: “We hold that the State cannot constitutionally criminalize speech under § 28-1322 solely
because it inflicts emotional injury, annoys, offends, or angers another person.” 280 Neb. at
635-36, 788 N.W.2d at 803. Instead, “‘[i]t is the tendency or likelihood of the words to provoke
violent reaction that is the touchstone of the Chaplinsky test . . . .’ And both the content and the
context of the speech are relevant considerations to that determination.” State v. Drahota, 280 Neb.
at 636, 788 N.W.2d at 803, quoting Lamar v. Banks, 684 F.2d 714 (11th Cir. 1982) (emphasis in
original). “To fall within the First Amendment exception for fighting words, speech must be
‘shown likely to produce a clear and present danger of a serious substantive evil that rises far above
public inconvenience, annoyance, or unrest.’” State v. Drahota, 280 Neb. at 635, 788 N.W.2d at
802, quoting Terminiello v. Chicago, 337 U.S. 1, 69 S. Ct. 894, 93 L. Ed. 1131 (1949).
        In sum, Schademann argues that none of the words he used are “fighting words” as that
phrase has come to be defined and that the words he used can only be described as information


                                                -5-
relating to the victim which he learned from public sources which is constitutionally protected
speech for which he cannot be criminally prosecuted. However, we need not decide whether
Schademann’s words constitute “fighting words.” Schademann was not convicted solely because
he provided the victim with personal information he learned from public sources which intimated
her, threatened her, alarmed her, and scared her. It was the language he used, designed to reveal
his knowledge of her personal matters that resulted in the victim’s reaction and eventual demand
for Schademann to leave her boutique. Although Schademann may have been entitled to enter the
victim’s business premises at first, upon her specific demand to leave, he was not entitled to
remain. Instead, after being asked to end the conversation, Schademann ratcheted up his disclosure
of personal information he had learned about the victim, got closer to the victim, began to point
his finger at her, and began acting in an “erratic” and “manic” fashion. The victim became
increasingly scared, demanded his departure, and locked the door when Schademann finally left.
But the incident was not over. A short time later, Schademann returned to her boutique where he
knew he was not wanted and attempted to gain access through the locked door. He then returned
a third time at the close of business that same day eventually demanding that he had a right to be
wherever he wanted, that he could purchase the entire block, and that he knew where the victim
lived.
        In short, after reviewing the record, it was not the language Schademann used which
resulted in his conviction for disturbing the peace. It was the language that he used that intimidated
the victim and upset her, resulting in her withdrawal of any right for Schademann to remain in her
place of business. Notwithstanding her directive, Schademann continued to pursue her thereafter
which culminated in his arrest and conviction. Under these facts, we need not reach the question
of whether the language Schademann used in the original confrontation with the victim amounted
to “fighting words” or whether those words were protected speech under the First and Fourteenth
Amendments. Instead, in our review of the record as a whole, we need only determine “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” State v.
Escamilla, 291 Neb. 181, 190, 864 N.W.2d 376, 383 (2015). As recognized by the Nebraska
Supreme Court in State v. Drahota, 280 Neb. 627, 788 N.W.2d 796 (2010), a private citizen’s
peace may be disturbed by another’s refusal to leave them alone after having been requested to do
so. We hold that the combination of events, namely Schademann’s continued pursuit of the victim
following her directives to him was sufficient to support Schademann’s conviction of disturbing
the peace. Schademann’s assignment of error is without merit.
                                 CROSS-EXAMINATION OF VICTIM
        Schademann next assigns as error that the district court committed reversible error in
finding harmless error in the county court’s refusal to allow him to cross-examine the victim
governing her disclosure of personal information in social media, which he argues he legally
obtained. Specifically, during the trial, Schademann attempted to ask the victim about whether she
publicized certain personal information on Facebook and Instagram that Schademann could, and
allegedly did, access through social media. The court sustained the State’s relevancy objection to
the line of questioning. As an offer of proof, Schademann argued that the information was relevant
in that “much of the information that I’m about to inquire about with regard to [the victim]’s


                                                -6-
activity on Instagram, and Facebook, and other websites, explain how one could discover the
information that . . . Schademann knew and that is absolutely relevant to this case.”
        In determining whether the district court erred in finding harmless error in the county
court’s refusal to allow him to cross-examine the victim governing her disclosure of personal
information in social media, we first must consider whether the county court erred in sustaining
the State’s relevancy objection governing this line of inquiry. For if there was no error by the
county court in excluding the evidence in the first instance, there can be no error by the district
court in determining that the exclusion was harmless error.
        Neb. Rev. Stat. § 27-401 (Reissue 2016) provides that “[r]elevant evidence means evidence
having any tendency to make the existence of any fact that is of consequence to the determination
of the action more probable or less probable than it would be without the evidence.” Thus, in order
to be relevant here, the fact of whether the victim disclosed certain personal information on social
media which Schademann was able to legally access must be “of consequence to the determination
of the action.” We find that it is not. It is of no consequence to this action whether Schademann
learned personal information about the victim through Facebook, Instagram, or any other medium.
The fact that Schademann had been studying the victim’s personal life even though they had no
pre-existing relationship and the fact that his personal inquiries had nothing to do with her business
was alarming to her. Her sense of alarm heightened when Schademann would not discontinue his
dialogue which culminated in the victim’s insistence that he leave her boutique. Before leaving
Schademann got uncomfortably close to her, pointed his finger at her, acted in an erratic manner,
and made the victim fear for her safety. After leaving her boutique at the victim’s insistence,
Schademann returned and tried to gain access through the locked door and returned a third time
near the close of business hours.
        It was Schademann’s actions after disclosing the victim’s personal information, however
obtained, that resulted in his conviction here. Accordingly the line of questioning governing the
source of information was of no consequence to this proceeding and not relevant to the
determination of the action. Because we find that the county court did not err in excluding the line
of questioning on relevancy grounds, the district court’s finding that the exclusion of the evidence
did not prejudice Schademann is of no consequence. See State v. Cortes-Lopez, 18 Neb. Ct. App. 463,
789 N.W.2d 522 (2010) (proper result will not be reversed merely because it was reached for
wrong reason). Thus, Schademann’s second assignment of error is without merit.
                                          CONCLUSION
       Having considered and rejected Schademann’s assignments of error, his conviction and
sentence are affirmed.
                                                                                AFFIRMED.




                                                -7-